DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 8/29/2022. Claims 12 and 15-17 have been amended. Claims 1-11, 13, 14 and 18 have been canceled. No claims have been added. Claims 12 and 15-17 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 12 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi as in view of Park et al. US 2022/0131643 (hereinafter Park).

Regarding claim 12, Malladi teaches a terminal (UE Malladi, Figure 17) comprising:
a transmitter [transmitter of UE in Malladi, Figure 17, and ¶100-¶101] that transmits uplink data and uplink control information using an uplink shared channel (The UE may transmit traffic data and control information (such as an ACK) in the PUSCH [Malladi, ¶63]); and
a processor that controls a resource amount to perform rate matching processing or puncturing processing (processor works with the scheduler to perform resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted) [Malladi, Figure 17, ¶63, ¶100, ¶104 and ¶56-¶59], wherein the processor controls the resource amount based on the number of bits of the uplink control information, an amount of the uplink data scheduled on the uplink shared channel (Malladi ¶61-¶62 further teaches the processor and scheduler controlling the resource amount, wherein the resource amount which is interpreted by the Examiner has the resources (time/symbols and frequencies) that the UE may utilize during communication of traffic data and/or control information. The teaching of Malladi indicates that the amount of uplink control information, referenced by Malladi as control information which is to be sent by the UE, may be considered when the UE is determining to perform rate matching/multiplexing or puncturing as there are benefits and negatives to each as pointed out by Malladi ¶62 based on the amount of control information that needs to be transmitted. This is important and should not be overlooked or missed when considering the validity of the Malladi reference in view of the language as recited in the claim, because these operations can only be performed if there is control over the resource amount required to transmit/discard/insert the information/data being punctured in said resources.  The language as recited in the claims only requires that the processor control the resource amount based on the number of bits of the uplink control information (UCI), wherein the Examiner interprets the number of bits as being the same as the size of the control information as taught by Malladi ¶62. As for the claim language of controlling the resource amount based on the number of bits for the UCI, it is seen that ¶62 of Malladi that when the resource amount is controlled by the UE allocating/inserting/discarding specific types of information to the resource amount for transmission which is the inherent nature of the operations carried out by rate-matching and puncturing. That is to say, this limitation would met (and is met) by Malladi ¶61-¶62 stating that simply because the UE elects to use said resource amount to transmit either control information or PUSCH traffic data in the resource amount, that operation is all that would be all that is required to teach the claim limitation controlling the resource amount. Alternatively one could consider, if the UE had no control over this resource amount it would not be able to reallocate traffic data resource amounts to control information or rate match using these same resources. Malladi allows for this control of the resource amount based on the size of the control information in order to elect to perform rate matching or puncturing on that resource amount [Malladi, ¶61-¶62]).
However, while Malladi does teach that there are inherent benefits to electing perform puncturing or rate-matching based on the size of the UCI payload, which may comprise HARQ acknowledgments (Malladi, ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information, wherein the number of bits is represented by the analyzed sum of the larger instead of smaller amounts of control information. Additionally the control of the resource amount is taught by Malladi which suggests that the terminal has the ability to configure the resource amount for transmission based on the outcome of the above analysis and ¶26-¶27 discloses the UCI being a hybrid automatic retransmission acknowledgement, HARQ-ACK ), Malladi does not explicitly teach wherein, when the uplink control information is HARQ-ACK, the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition.
However, Park teaches when the uplink control information is HARQ-ACK (Park, “¶781-¶784 … UCI payload size may be determined as the HARQ-ACK payload size preconfigured by the eNB.), the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition (Park ¶634-¶636, ¶734-¶735, ¶777-¶778 and ¶781-¶784 also see Claims 1 of Park, UE which selects and performs one of rate matching or puncturing of the PUSCH data for transmission based on the payload of the HARQ-ACK meeting a preconfigured condition which comprises the preconfigured maximum HARQ-ACK payload size which is also expressed as a maximum number of bits of the UCI payload size indicated by the eNB.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Malladi, indicating the ability to control the resource amount to perform rate matching or puncturing based on the size of the control information, with the teachings of Park which teaches that the control of the resource amount to perform rate matching or puncturing is based on a relationship of the size of the PUSCH data for transmission and the UCI size preconfigured for the UE. The resulting benefit of the combination would have been the ability to perform the transmission of additional uplink control information while protecting the transmitted PUSCH while using the controlled resource amount in an efficient manner, in such cases were puncturing is performed the receiver need not be aware if the UCI is inserted into the PUSCH and in cases were rate-matching is selected the communication can benefit from the otherwise reduced/degradation in performance that puncturing it induces on PUSCH data [Park, ¶634-¶637].

Regarding claim 15, Malladi teaches a radio communication method for a terminal (UE [Malladi, ¶10]) comprising:
controlling a resource amount to perform rate matching processing or puncturing processing, (the scheduler performs resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted) [Malladi, Figure 17, ¶63, ¶100, ¶104 and ¶56-¶59]; and
wherein the controlling of the resource amount is performed based on the number of bits of uplink control information and an amount of uplink data scheduled on an uplink shared channel (Malladi ¶61-¶62 further teaches the processor and scheduler controlling the resource amount, wherein the resource amount which is interpreted by the Examiner has the resources (time/symbols and frequencies) that the UE may utilize during communication of traffic data and/or control information. The teaching of Malladi indicates that the amount of uplink control information, referenced by Malladi as control information which is to be sent by the UE, may be considered when the UE is determining to perform rate matching/multiplexing or puncturing as there are benefits and negatives to each as pointed out by Malladi ¶62 based on the amount of control information that needs to be transmitted. This is important and should not be overlooked or missed when considering the validity of the Malladi reference in view of the language as recited in the claim, because these operations can only be performed if there is control over the resource amount required to transmit/discard/insert the information/data being punctured in said resources.  The language as recited in the claims only requires that the processor control the resource amount based on the number of bits of the uplink control information (UCI) and an amount of uplink data scheduled, wherein the Examiner interprets the number of bits as being the same as the size of the control information as taught by Malladi ¶62. As for the claim language of controlling the resource amount based on the number of bits for the UCI, it is seen that ¶62 of Malladi that when the resource amount is controlled by the UE allocating/inserting/discarding specific types of information to the resource amount for transmission which is the inherent nature of the operations carried out by rate-matching and puncturing. That is to say, this limitation would met (and is met) by Malladi ¶61-¶62 stating that simply because the UE elects to use said resource amount to transmit either control information or PUSCH traffic data in the resource amount, that operation is all that would be all that is required to teach the claim limitation controlling the resource amount. Alternatively one could consider, if the UE had no control over this resource amount it would not be able to reallocate traffic data resource amounts to control information or rate match using these same resources. Malladi allows for this control of the resource amount based on the size of the control information in order to elect to perform rate matching or puncturing on that resource amount [Malladi, ¶61-¶62]).
transmitting the uplink data and the uplink control information using the uplink shared channel (The UE may transmit traffic data and control information (such as an ACK) in the PUSCH [Malladi, ¶63]). But, while Malladi does teach that there are inherent benefits to electing perform puncturing or rate-matching based on the size of the UCI payload, which may comprise HARQ acknowledgments (Malladi, ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information, wherein the number of bits is represented by the analyzed sum of the larger instead of smaller amounts of control information. Additionally the control of the resource amount is taught by Malladi which suggests that the terminal has the ability to configure the resource amount for transmission based on the outcome of the above analysis and ¶26-¶27 discloses the UCI being a hybrid automatic retransmission acknowledgement, HARQ-ACK ), Malladi does not explicitly teach wherein, when the uplink control information is HARQ-ACK, the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition.
However, Park teaches when the uplink control information is HARQ-ACK (Park, “¶781-¶784 … UCI payload size may be determined as the HARQ-ACK payload size preconfigured by the eNB.), the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition (Park ¶634-¶636, ¶734-¶735, ¶777-¶778 and ¶781-¶784 also see Claims 1 of Park, UE which selects and performs one of rate matching or puncturing of the PUSCH data for transmission based on the payload of the HARQ-ACK meeting a preconfigured condition which comprises the preconfigured maximum HARQ-ACK payload size which is also expressed as a maximum number of bits of the UCI payload size indicated by the eNB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Malladi, indicating the ability to control the resource amount to perform rate matching or puncturing based on the size of the control information, with the teachings of Park which teaches that the control of the resource amount to perform rate matching or puncturing is based on a relationship of the size of the PUSCH data for transmission and the UCI size. The resulting benefit of the combination would have been the ability to perform the transmission of additional uplink control information while protecting the transmitted PUSCH while using the controlled resource amount in an efficient manner, in such cases were puncturing is performed the receiver need not be aware if the UCI is inserted into the PUSCH and in cases were rate-matching is selected the communication can benefit from the otherwise reduced/degradation in performance that puncturing it induces on PUSCH data [Park, ¶634-¶637].


Regarding claim 16, Malladi teaches a base station (Node B Malladi, Figure 17) comprising:
a processor that controls reception of an uplink shared channel in which a resource amount to perform rate matching processing or puncturing processing is controlled based on the number of bits of uplink control information and an amount of uplink data scheduled on the uplink shared channel (the Node B performs to receive transmission made from the UE, the scheduler and processor performs resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted [Malladi, ¶63 and ¶56-¶59]); and
a receiver that receives the uplink data and the uplink control information transmitted using the uplink shared channel [Malladi’s Node B comprises a receiver that receives uplink traffic data and control information transmitted by the UE as per ¶27-¶28, wherein the UE may transmit the UL traffic data and control information on the PUSCH as per ¶36 which is received by the Node B)].
However, while Malladi does teach that there are inherent benefits to electing perform puncturing or rate-matching based on the size of the UCI payload, which may comprise HARQ acknowledgments (Malladi, ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information, wherein the number of bits is represented by the analyzed sum of the larger instead of smaller amounts of control information. Additionally the control of the resource amount is taught by Malladi which suggests that the terminal has the ability to configure the resource amount for transmission based on the outcome of the above analysis and ¶26-¶27 discloses the UCI being a hybrid automatic retransmission acknowledgement, HARQ-ACK ), Malladi does not explicitly teach wherein, when the uplink control information is HARQ-ACK, the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition.
However, Park teaches when the uplink control information is HARQ-ACK (Park, “¶781-¶784 … UCI payload size may be determined as the HARQ-ACK payload size preconfigured by the eNB.), the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition (Park ¶634-¶636, ¶734-¶735, ¶777-¶778 and ¶781-¶784 also see Claims 1 of Park, selecting and performing one of rate matching or puncturing of the PUSCH data for transmission/reception based on the payload of the HARQ-ACK meeting a preconfigured condition which comprises the preconfigured maximum HARQ-ACK payload size which is also expressed as a maximum number of bits of the UCI payload size indicated by the eNB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Malladi, indicating the ability to control the resource amount to perform rate matching or puncturing based on the size of the control information, with the teachings of Park which teaches that the control of the resource amount to perform rate matching or puncturing is based on a relationship of the size of the PUSCH data for transmission/reception and the UCI size. The resulting benefit of the combination would have been the ability to perform the transmission/reception of additional uplink control information while protecting the transmitted/received PUSCH while using the controlled resource amount in an efficient manner, in such cases were puncturing is performed the receiver need not be aware if the UCI is inserted into the PUSCH and in cases were rate-matching is selected the communication can benefit from the otherwise reduced/degradation in performance that puncturing it induces on PUSCH data [Park, ¶634-¶637].



Regarding claim 17, Malladi teaches a system comprising a terminal (UE) and a base station (Node B), wherein
the terminal (UE Malladi, Figure 17) comprises:
a transmitter that transmits uplink data and uplink control information using an uplink shared channel (The UE uses its transmitter such that the UE may transmit traffic data and control information (such as an ACK) in the PUSCH [Malladi, ¶63]); and
a processor that controls a resource amount to perform rate matching processing or puncturing processing (the UE comprises a processor that operates with the scheduler and performs resource allocation to perform puncturing of data traffic in the PUSCH or rate matching to transmit uplink control information such as ACKs in the PUSCH based on the amount of control information to be transmitted and the amount of traffic data scheduled to be transmitted ([Malladi, Figure 17, ¶63, ¶100, ¶104 and ¶56-¶59]), wherein the processor controls the resource amount to perform the rate matching processing or puncturing based on the number of bits of the uplink control information and an amount of the uplink data scheduled on the uplink shared channel (Malladi ¶61-¶62 further teaches the processor and scheduler controlling the resource amount, wherein the resource amount which is interpreted by the Examiner has the resources (time/symbols and frequencies) that the UE may utilize during communication of traffic data and/or control information. The teaching of Malladi indicates that the amount of uplink control information, referenced by Malladi as control information which is to be sent by the UE, may be considered when the UE is determining to perform rate matching/multiplexing or puncturing as there are benefits and negatives to each as pointed out by Malladi ¶62 based on the amount of control information that needs to be transmitted. This is important and should not be overlooked or missed when considering the validity of the Malladi reference in view of the language as recited in the claim, because these operations can only be performed if there is control over the resource amount required to transmit/discard/insert the information/data being punctured in said resources.  The language as recited in the claims only requires that the processor control the resource amount based on at least the number of bits of the uplink control information (UCI), wherein the Examiner interprets the number of bits as being the same as the size of the control information as taught by Malladi ¶62. As for the claim language of controlling the resource amount based on at least the number of bits for the UCI, it is seen that ¶62 of Malladi that when the resource amount is controlled by the UE allocating/inserting/discarding specific types of information to the resource amount for transmission which is the inherent nature of the operations carried out by rate-matching and puncturing. That is to say, this limitation would met (and is met) by Malladi ¶61-¶62 stating that simply because the UE elects to use said resource amount to transmit either control information or PUSCH traffic data in the resource amount, that operation is all that would be all that is required to teach the claim limitation controlling the resource amount. Alternatively one could consider, if the UE had no control over this resource amount it would not be able to reallocate traffic data resource amounts to control information or rate match using these same resources. Malladi allows for this control of the resource amount based on the size of the control information in order to elect to perform rate matching or puncturing on that resource amount [Malladi, ¶61-¶62]), and
the base station (Node B Malladi, Figure 17) comprises:
a receiver that receives the uplink data and the uplink control information transmitted using the uplink shared channel [(Node B comprises as receiver [Malladi, Figure 17] that receives uplink traffic data and control information transmitted by the UE as per ¶27-¶28, wherein the UE may transmit the UL traffic data and control information on the PUSCH as per ¶36 which is received by the Node B)].  But, while Malladi does teach that there are inherent benefits to electing perform puncturing or rate-matching based on the size of the UCI payload, which may comprise HARQ acknowledgments (Malladi, ¶62-¶63 rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information, wherein the number of bits is represented by the analyzed sum of the larger instead of smaller amounts of control information. Additionally the control of the resource amount is taught by Malladi which suggests that the terminal has the ability to configure the resource amount for transmission based on the outcome of the above analysis and ¶26-¶27 discloses the UCI being a hybrid automatic retransmission acknowledgement, HARQ-ACK ), Malladi does not explicitly teach wherein, when the uplink control information is HARQ-ACK, the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition.
However, Park teaches when the uplink control information is HARQ-ACK (Park, “¶781-¶784 … UCI payload size may be determined as the HARQ-ACK payload size preconfigured by the eNB.), the processor selects either one of the rate matching processing and the puncturing processing based on a payload of the HARQ-ACK meeting a predetermined condition (Park ¶634-¶636, ¶734-¶735, ¶777-¶778 and ¶781-¶784 also see Claims 1 of Park, selecting and performing one of rate matching or puncturing of the PUSCH data for transmission/reception based on the payload of the HARQ-ACK meeting a preconfigured condition which comprises the preconfigured maximum HARQ-ACK payload size which is also expressed as a maximum number of bits of the UCI payload size indicated by the eNB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Malladi, indicating the ability to control the resource amount to perform rate matching or puncturing based on the size of the control information, with the teachings of Park which teaches that the control of the resource amount to perform rate matching or puncturing is based on a relationship of the size of the PUSCH data for transmission/reception and the UCI size. The resulting benefit of the combination would have been the ability to perform the transmission/reception of additional uplink control information while protecting the transmitted/received PUSCH while using the controlled resource amount in an efficient manner, in such cases were puncturing is performed the receiver need not be aware if the UCI is inserted into the PUSCH and in cases were rate-matching is selected the communication can benefit from the otherwise reduced/degradation in performance that puncturing it induces on PUSCH data [Park, ¶634-¶637].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467